As filed with the Securities and Exchange Commission on February 11 , 2010 Securities Act File No.333-167198 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 (Amendment No. 2 ) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 China Teletech Limited (Name of small business issuer in its charter) British Columbia 27-1011540 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification No.) Yuan Zhao, Chief Financial Officer China Teletech Limited Room A, 20/F, International Trade Residential and Commercial Building Nanhu Road, Shenzhen, China Phone:(86) 755-82204422 (Address and telephone number of principal executive offices) Copies to: Gregg E. Jaclin Anslow & Jaclin, LLP 195 Route 9 South Manalapan, NJ 07726 Tel: (732) 409-1212 Fax: (732) 577-1188 Approximate date of proposed sale to the public: as soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933 check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering.o If delivery of the Prospectus is expected to be made pursuant to Rule 434, check the following box.o Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Amount Proposed Maximum Proposed Maximum Amount of Class of Securities Being Price Per Share(1) Aggregate Price(1) Registration To be Registered Registered Fee Common Stock Total (1) The shares included herein are being distributed to the stockholders of CN Dragon Corporation, a Nevada corporation. No consideration will be received by China Teletech Limited in consideration of such distribution. The offering price is the stated, fixed price of $0.10 per share until the securities are quoted on the OTC Bulletin Board for the purpose of calculating the registration fee pursuant to Rule 457. This amount is only for purposes of determining the registration fee, the actual value of the securities will be based upon fluctuating market prices once the securities are quoted on the OTC Bulletin Board. The registrant hereby amends this registration statement (the “Registration Statement”) on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. 2 PRELIMINARY PROSPECTUS CHINA TELETECH LIMITED DISTRIBUTION OF 8,750, We are furnishing this Prospectus to the shareholders of CN Dragon Corporation, a Nevada corporation (formerly known as Wavelit, Inc.) (“CN Dragon”). Shareholders of CN Dragon will receive one (1) share of China Teletech Limited (the “Company,” “Corporation,” “China Teletech,” “we,” and “us”) for every 8.105 shares of CN Dragon which they held on February 12, 2009, the record date of the distribution (the “Record Date” and the “Distribution”). Any fractional shares left as a result of the Distribution will be rounded up to the nearest whole share . The Distribution is expected to be effected as soon as practicable after the date the Registration Statement, of which this Prospectus is a part, is declared effective. We are bearing all costs incurred in connection with this Distribution. Before this offering, there has been no public market for our common stock and our common stock is not listed on any stock exchange or on the over-the-counter market. This Distribution of our common shares is the first public Distribution of our shares. It is our intention to seek a market maker to publish quotations for our shares on the OTC Electronic Bulletin Board; however, we have no agreement or understanding with any potential market maker. Accordingly, we can provide no assurance to you that a public market for our shares will develop and if so, what the market price of our shares may be.The shares registered in the Distribution will be sold at $0.10 per share until our shares are quoted on the OTC Bulletin Board, if ever, and thereafter at prevailing market prices or privately negotiated prices. SHARES OF CHINA TELETECH LIMITED INVOLVE A HIGH DEGREE OF RISK. WE URGE YOU TO READ THE "RISK FACTORS" SECTION BEGINNING ON , ALONG WITH THE REST OF THIS PROSPECTUS RELATING TO RISKS ASSOCIATED WITH THE SECURITIES REGISTERED HEREIN. NEITHER THE SECURITIES EXCHANGE COMMISSION (“SEC”) NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE DATE OF THIS PROSPECTUS IS[], 2011 3 TABLE OF CONTENTS Prospectus Summary 5 Summary Financial Data 9 Risk Factors 13 The Spin-Off 23 Questions and Answers Concerning the Stock Distribution 26 Use of Proceeds 27 Dividend Policy 27 Legal Proceedings 28 Directors, Executive Officers, Promoters and Control Persons 28 Security Ownership of Certain Beneficial Owners and Management 29 Interest of Named Experts and Counsel 31 Indemnification of Directors and Officers 31 Description of Business 32 Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Description of Property 41 Certain Relationships and Related Transactions 41 Executive Compensation 42 Descriptions of Securities 43 Determination of Price 44 Market for Common Equity and Related Stockholder Matters 44 Additional Information 44 Legal Matters 44 Financial Statements 45 Dealer Prospectus Delivery Obligation II-1 Part II II-1 4 PART I - INFORMATION REQUIRED IN PROSPECTUS PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "RISK FACTORS" section, the financial statements and the notes to the financial statements. As used throughout this prospectus, the terms "China Teletech", "Company", "we," "us," or "our" refer to China Teletech Limited. Organization China Teletech Limited (formerly known as Stream Horizons Studio, Inc.) was incorporated under the laws of the Province of British Columbia, Canada on October 1, 2001 under the name Infotec Business Strategies, Inc. The Company is a wholly owned subsidiary of CN Dragon Corporation (formerly known as Wavelit). From its inception, the Company was engaged in the production of video for broadcast over the internet, both live streaming video and on-demand pre-recorded video.The full service studio offered full video editing, both post-production and live-editing, “green-screen” video production, digital still photography services, as well as the capability to broadcast and edit together live video feeds from any location with broadband internet services (virtual studio). The Company had historically been responsible for the broadcast of various live events and creation of corporate videos for the clients of its parent company, CN Dragon. Although we continued to investigate the profitability of pursuing our prior production of internet video for broadcast business, management believed and still believes that there may be more value for our shareholders if we were able to (i) attract a more substantial operating company and engage in a merger or business combination of some kind, or (ii) acquire assets or shares of an entity actively engaged in business which generates revenues. We have investigated several possible merger candidates to determine whether or not they would add value to the Company for the benefit of our shareholders. Following such investigation, we entered into negotiations with Sierra Vista Group Limited, a British Virgin Islands Company, incorporated on January 30, 2008 under the British Virgin Islands Business Companies Act, 2004 as further described below. It shall be noted that Sierra Vista Group Limited changed its company name to China Teletech Limited (“CTL”) on June 2, 2009. On or about February 12, 2009, CN Dragon’s Board of Directors approved of a Spin-Off of China Teletech Limited (formerly known as Stream Horizons Studio, Inc.), its wholly owned subsidiary (the “Spin-Off”). The purpose of the Spin-Off was to provide an independent company to pursue its independent operations. The proposed Spin Off was disclosed in CN Dragon’s Preliminary Form 14C filed with the United States Securities and Exchange Commission (the “SEC”) on February 12, 2009 and subsequently amended on March 16, 2009. Pursuant to the terms of the Spin-Off, CN Dragon has agreed to distribute the 8,750,000 shares to be issued in the Spin-Off as a stock dividend (the “Distribution”) to its shareholders of record as of February 12, 2009 (the “Record Date”). Following the filing of the Preliminary Form 14C, on or about May 20, 2009, upon the approval of the Company’s board of directors and a majority of its shareholders, the Company entered into a share exchange agreement (the “Exchange Agreement”) with CTL. Pursuant to the Exchange Agreement, the Company agreed to exchange 241,250,000 shares of its common stock for 10 shares of CTL representing 100% of CTL’s issued and outstanding shares, thus making CTL a wholly owned subsidiary of the Company. However, pursuant to the terms of the Exchange Agreement, the transaction will not close until the Company is able to properly consummate the Spin-Off, obtain SEC approval and effectiveness of this Registration Statement and file the Definitive Form 14C with the SEC (the “Closing Transaction”). In connection with the Spin-Off and as explained above, CN Dragon will distribute the 8,750,000 shares to be issued in the Spin-Off as a Distribution to its shareholders of record as of the Record Date. This Distribution will constitute our initial public offering. The Distribution is expected to be effected as soon as practicable after the date the Registration Statement, of which this Prospectus is a part, is declared effective and the effectiveness of the Closing Transaction. CN Dragon will distribute one (1) share of our common stock for each one (8.105) share of CN Dragon common stock that you own on the Record Date. You will not be charged or assessed for the shares and neither we nor CN Dragon will receive any proceeds from the Distribution of the shares. 5 Following the effectiveness of this Registration Statement and the Closing Transaction, the Company plans to cease its video for broadcast operations and direct its business focus to CTL’s business operations. Currently, CTL maintains two operating subsidiaries in the People’s Republic of China (“PRC”); namely, (a) Shenzhen Rongxin Investment Co., Ltd. (“Shenzhen Rongxin”) and (b) Guangzhou Rongxin Science and Technology Limited (“Guangzhou Rongxin”, formerly known as Guangzhou Yueshen Taiyang Network and Technology Co., Ltd.). CN Dragon will continue its hotel management, development and consulting business. We currently do not have any plans for business involvement with CN Dragon following the transactions. This Registration Statement and related information, including the financial statements and business operations, takes into account and references both our current operations and our operations anticipated after the closing of the transactions as described herein. The following summary is qualified in its entirety by the detailed information appearing elsewhere in this Prospectus. The securities offered hereby are speculative and involve a high degree of risk. See "Risk Factors." This summary highlights selected information contained elsewhere in this Prospectus. To understand this offering fully, you should read the entire Prospectus carefully. 6 KEY FACTS ABOUT OUR COMPANY AND THIS PROSPECTUS Common Stock Distributed: 8,750,000 shares Common Stock Outstanding Before The Distribution: 241,250,000 shares. These shares represent the shares that will be issued pursuant to the Exchange Agreement as part of the Closing Transaction. Common Stock Outstanding After The Distribution: 250,000,000 shares Distributing Company CN Dragon corporation, a Nevada corporation (“CN Dragon”). Distributed Company China Teletech Limited, a British Columbia corporation (the “Company,” “we,” or “us”). Shares to be distributed: CN Dragon will distribute to its stockholders an aggregate of 8,750,000 shares of our common stock, based on the record date, February 12, 2009 (the “Record Date” and the “Shares”). The Shares will constitute 3.5% of our outstanding shares after the Distribution. Immediately following the Distribution, CN Dragon will not own any of our shares and we will be an independent company.The remaining 96.5% of our common stock which will not be distributed to shareholders of CN Dragon will be held by our then President, Chief Executive Officer and Chairman Dong Liu who will hold 48.25% of our outstanding shares after the Distribution and by our then Chief Financial Officer, Secretary and Director Yuan Zhao who will hold 48.25% of our outstanding shares after the Distribution. Record Date: The Record Date for the Distribution is February 12, 2009, if you own shares of common stock of CN Dragon on the Record Date, you will receive one share of our common stock 8.105 shares of CN Dragon that you hold as of the Record Date. Offering Price For purposes of calculating theregistration fee for the common stock included in this Prospectus,we have used an estimated price of $0.10 per share.This is an arbitrary price and we can offer no assurances that the $0.10 pricebearsanyrelationtothe valueof thesharesas of thedateof this Prospectus. Distribution Date: We currently anticipate that the Distribution will occur as soon as practicable after the date the Registration Statement, of which this Prospectus is a part, is declared effective. Distribution On the Distribution Date, the Distribution Agent identified below will distribute the shares representing our common stock to via book entry only to the CN Dragon stockholders as of the Record Date. You will not be required to make any payment or take any other action to receive your shares of our common stock. The distributed shares of our common stock will be freely transferable unless you are one of our affiliates or an affiliate of CN Dragon. Distribution Ratio: The distribution ratio of the Distribution will be on a one for one basis, i.e., each shareholder of CN Dragon as of the Record Date will receive one share of our common stock for every 8.105 share of CN Dragon that they hold on the Record Date. 7 Distribution Agent Action Stock Transfer 7069 S. Highland Dr., # 300 Salt Lake City, UT 84121 Phone:(801) 274-1088 Fax:(801) 274-1099 Transfer Agent and Registrar for our Shares: Action Stock Transfer 7069 S. Highland Dr., # 300 Salt Lake City, UT 84121 Phone:(801) 274-1088 Fax:(801) 274-1099 Offering Price: The offering price of the shares has been arbitrarily determined by us based on estimates of the price that purchasers of speculative securities, such as the shares, will be willing to pay considering the nature and capital structure of our Company, the experience of our officers and directors and the market conditions for the sale of equity securities in similar companies. The offering price of the shares bears no relationship to the assets, earnings or book value of us, or any other objective standard of value. We believe that no shares registered in the Distribution will be sold prior to us becoming a publicly traded company, at which time such shares will be sold based on the market price of such shares. No Market: No assurance is provided that a market will be created for our securities in the future, or at all. If in the future a market does exist for our securities, it is likely to be highly illiquid and sporadic. Address: Room A, 20/F, International Trade Residential and Commercial Building Nanhu Road, Shenzhen, China Telephone Number: (86) 755-82204422 8 SUMMARY FINANCIAL DATA You should read the summary financial information presented below for the periods ended December 31, 2009 and 2008 and for the three and nine month periods ended September 30, 2010. We derived the summary financial information from our audited financial statements for the years ended December 31, 2009 and 2008 and our unaudited financial statements for the three and nine month periods ended September 30, 2010, appearing elsewhere in this Prospectus. You should read this summary financial information in conjunction with our plan of operation, financial statements and related notes to the financial statements, each appearing elsewhere in this Prospectus. China Teletech Limited Consolidated Balance Sheets As of December 31, 2009 and 2008 (Stated in US Dollars) ASSETS Notes 12/31/2009 12/31/2008 Current Assets Other Receivable $ - $ Total Current Assets - - Non-Current Assets - - TOTAL ASSETS $ - $ LIABILITIES Current Liabilities Related Parties Payable 3 $ - $ TOTAL LIABILITIES $ - $ STOCKHOLDERS' EQUITY Preferred Stock ($0.000 par value, 10,000,000 shares authorized, 0 sharesissued and outstanding at December 31, 2009 and 2008) $ - $ - Common Stock ($0.000 par value, 250,000,000 shares authorized, 1 share issued and outstanding at December 31, 2009 and 2008) - - Additional Paid in Capital Retained Earnings ) ) Accumulated Other Comprehensive Income TOTAL STOCKHOLDERS' EQUITY - ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ - $ 9 China Teletech Limited Balance Sheets As of September 30, 2010 and December 31, 2009 (Stated in US Dollars) ASSETS Notes 9/30/2010 12/31/2009 Current Assets $ - $ - Total Current Assets - - Non-Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES Current Liabilities $ - $ - TOTAL LIABILITIES $ - $ - STOCKHOLDERS' EQUITY Preferred Stock ($0.000 par value, 10,000,000 shares authorized, 0 sharesissued and outstanding at September 30, 2010 and December 31, 2009) $ - $ - Common Stock ($0.000 par value, 250,000,000 shares authorized, 1 share issued and outstanding at September 30, 2010 and December 31, 2009) - - Additional Paid in Capital Retained Earnings ) ) Accumulated Other Comprehensive Income TOTAL STOCKHOLDERS' EQUITY - - TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ - $ - 10 China Teletech Limited Consolidated Statements of Operations For the years ended December 31, 2009 and 2008 (Stated in US Dollars) Notes 12/31/2009 12/31/2008 Revenue Sales $ - $ - Cost of Sales - - Gross Profit - - Other Income (Expenses) Other Income 3 - Other Expenses - - Total Other Income/(Expense) - Earnings before Tax - Income Tax - - Net Income $ $ - Earnings per share - Basic $ $
